DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on January 04, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest detecting a UE avoidance scheme based on a characteristic associated with the cell acquisition information, the UE avoidance scheme configured to stop the UE from attempting to acquire the eMBMS standalone cell when the UE does not recognize the characteristics associated with the cell acquisition information, as recited in independent claims 1 and 16.
The prior art of record does not teach or fairly suggest determining that the cell type is the notification only cell when the cell type is neither the suitable cell nor the acceptable cell, the notification only cell configured for a multicast broadcast single frequency network (MBSFN) transmission, as recited in independent claims 6 and 21.

With regards to claims 1, 6, 16 and 21, the closest prior art reference of record, Sadeghi et al. (US 2014/0086173), discloses receiving, by a user equipment (UE), cell acquisition information associated with an enhanced multicast broadcast service (eMBMS) standalone cell, detecting a UE avoidance scheme based on a characteristic associated with the cell acquisition information, and performing cell acquisition with the eMBMS standalone cell based on the characteristic.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472